DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities: the claim recites “a lumen then extends” and it is believed that it should recite “a lumen that extends.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al. (US 9,044,589, hereinafter Raje).
Regarding claims 1-3, 12 and 18-20, Raje discloses an electrode lead for insertion in a cochlea and a method of manufacturing the lead (see figures 5-7 and 11-12 and Col. 7, lines 30-46). A molded,  flexible insulating body in the form of silicone includes electrode contacts 80,82 disposed on a side of the distal region the body (figure 5H and Col. 7, line 46-Col. 8, line 7). A coiled electrode wire 144 is provided within the flexible body so as to extend along a length of the flexible body and electrically connect the electrode contact to a cochlear implant signal source 302 via a fantail region and a coiled reinforcing element 144 is provided within the flexible body so as to extend along a length of the flexible body, such that either one of the disclosed wires 144 can be either the coiled electrode wire or the coiled reinforcing element, and one of them is wrapped around the other (figures 7C and 12 and Col. 9, line 59-Col. 10, line 8 and Col. 12, lines 50-64). A winding direction of the coiled electrode wire 144 is opposite a winding direction of the coiled reinforcing element 144 (figure 7C and Col. 9, line 59-Col. 10, line 8). Additionally, Raje discloses that the coiled electrode wire 144 can have a different winding pitch than the coiled reinforcing element 144 (Col. 9, line 59-Col. 10, line 8) but is silent as to the pitch specifically being smaller. However, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that if the pitch was different, as suggested by Raje, than it could only be larger or smaller (i.e., there are a small, finite number of options) and that it has been held in KSR International Co. v. Teleflex Inc. that “a person of ordinary skill has good reason to pursue known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense.” In this case, since there were only two options for a difference in pitch, one of ordinary skill in the art would clearly try both options to determine which produced a better result.
Regarding claims 4-8 and 16-17, Raje discloses in other embodiments that each of the wires can include a plurality of windings/wires, and the pitch of the wires can be adjusted by changing the distance between successive wires (figure 7B) or by changing the pitch between successive groups (i.e., ribbons) of a plurality of windings (figure 7A). Therefore, it would have been obvious to one or ordinary skill in the art before the applicant’s effective filing date to modify the pitch of the coiled electrode wires and/or the coiled reinforcing elements in the embodiment shown in figure 7C, as disclosed by Raje in Col. 9, line 59-Col. 10, line 8, by changing the distance between successive wires or by changing the pitch between successive groups of windings, as the Federal Circuit, applying KSR, has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment,” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
Regarding claims 9, 10, 13 and 19, either one of the disclosed wires 144 can be either the coiled electrode wire or the coiled reinforcing element, and one of them is wrapped around the other, such that whichever is wrapped over/around the other is provided at a greater radial distance from the center axis of the lead, while the other is at a smaller radial distance (figures 7C and 12 and Col. 9, line 59-Col. 10, line 8 and Col. 12, lines 50-64).
Regarding claim 14, the wires 144 are provide in and extend through lumens formed within the flexible body.
Regarding claim 15, Raje discloses the wires 144 are coated in polymer, and thus it includes a polymer strand (Col. 6, lines 6-15).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raje in view of Henshaw et al. (US 8,781,599, hereinafter Henshaw).
Raje, as described above, discloses a first coiled reinforcing element 144, but is silent as to there being a second coiled reinforcing element that has a winding direction opposite the winding direction of the first coiled reinforcing element. Attention is directed to Henshaw, which also discloses a cochlear electrode lead, and thus is analogous art with Raje. Henshaw discloses that the lead includes a helically coiled electrode wire 506 (Col. 9, lines 47-53 and Col. 6, lines 16-27). Additionally, the lead includes a first coiled reinforcing element 502, and a second coiled reinforcing element 504 that has a winding direction opposite the winding direction of the first coiled reinforcing element (Col. 9, lines 20-47). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Raje to include a second coiled reinforcing element that has a winding direction opposite the winding direction of the first coiled reinforcing element as taught by Henshaw in order to provide improved resistance to penetration by surgical tools and to adjust flexibility of the lead (see Col. 9, lines 20-27 for motivation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0110215, EP 2564892, US 2019/0329027, US 3,760,812, US 2014/0094892, WO 2014/116912.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792